In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the brief, is from so much of an order of the Family Court, Suffolk County (Freundlich, J), entered April 28, 2005, as, after a hearing, extended the appellant’s placement with the New York State Office of Children and Family Services for a period of one year.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court providently exercised its discretion in extending placement for a period of one year (see Family Ct Act § 355.3 [4]; Matter of Ashanti W., 242 AD2d 539 [1997]). Florio, J.P., Ritter, Krausman and Covello, JJ., concur.